 


109 HR 5344 IH: Summer Food Service Program Improvement Act of 2006
U.S. House of Representatives
2006-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5344 
IN THE HOUSE OF REPRESENTATIVES 
 
May 10, 2006 
Ms. Hooley introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To amend the Richard B. Russell National School Lunch Act to improve the summer food service program for children. 
 
 
1.Short titleThis Act may be cited as the Summer Food Service Program Improvement Act of 2006. 
2.Definition of areas in which poor economic conditions existSection 13(a)(1)(C) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761(a)(1)(C)) is amended by striking 50 percent and inserting 40 percent. 
3.Payments 
(a)Operating ExpensesSection 13(b)(1) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761(b)(1)) is amended by striking subparagraph (A) and inserting the following: 
 
(A)In generalA payment to a service institution shall be equal to the maximum amount for food service under subparagraphs (B) and (C).. 
(b)Administrative CostsSection 13(b) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761(b)) is amended by striking paragraph (3) and inserting the following: 
 
(3)Administrative costsPayment to a service institution for administrative costs shall be equal to the maximum allowable levels determined by the Secretary under the study required under paragraph (4).. 
(c)Conforming AmendmentSection 18 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is amended by striking subsection (f). 
4.Startup grants for summer food service programsSection 13 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761) is amended by inserting after subsection (h) the following: 
 
(i)Startup Grants for Summer Food Service Programs 
(1)GrantsThe Secretary shall make grants, on a competitive basis, to 10 States, in a total amount of not more than $5,000,000 for each fiscal year from funds made available to the Secretary, to assist eligible service institutions in initiating summer food service program sites. 
(2)UsesA State shall use a grant made available under this subsection to assist eligible service institutions with expenses incurred in initiating summer food service programs during the first year of the sites. 
(3)Supplementary fundsA grant under this subsection shall supplement any payment to which a State is entitled under this section. 
(4)PlanTo be eligible to receive a grant under this subsection, a State shall submit to the Secretary a plan to initiate summer food service program sites conducted in the State, including a description of the manner in which the State shall provide technical assistance and funding to eligible service institutions in the State to initiate the sites. 
(5)State preferencesIn making a grant under this subsection for a fiscal year to initiate summer food service programs sites, the Secretary shall give preference to a State in which not more than 10 lunches under summer food service programs are served on an average day in June and July for each 100 free and reduced price lunches served on an average day from September through May of the previous school year, as determined by the Secretary. 
(6)ReallocationThe Secretary shall act in a timely manner to recover and reallocate to other States any amount made available to a State under this subsection that is not used by the agency or State within a reasonable period (as determined by the Secretary). 
(7)ApplicationThe Secretary shall allow application by States on an annual basis for grants under this subsection. 
(8)Preferences by statesIn allocating funds within the State, each State shall give preference for assistance under this subsection to an eligible service institution that demonstrates the greatest need for assistance for a summer food service program, as determined by the State. 
(9)Maintenance of effortThe expenditure of funds from State and local sources for the maintenance of the summer food service program shall not be diminished as a result of grants made available under this subsection. 
(10)Definition of eligible service institutionIn this subsection, the term eligible service institution means a service institution that agrees to operate the summer food service program established with the assistance provided under this subsection.. 
5.Effective dateExcept as otherwise provided in this Act, this Act and the amendments made by this Act take effect on October 1, 2006. 
 
